Case 7:18-cv-00160-LSC Document 92-12 Filed 03/04/19 Page 1 of 5            FILED
                                                                   2019 Mar-04 PM 05:30
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




   Exhibit A-11
Case 7:18-cv-00160-LSC Document 92-12 Filed 03/04/19 Page 2 of 5
Case 7:18-cv-00160-LSC Document 92-12 Filed 03/04/19 Page 3 of 5
Case 7:18-cv-00160-LSC Document 92-12 Filed 03/04/19 Page 4 of 5
Case 7:18-cv-00160-LSC Document 92-12 Filed 03/04/19 Page 5 of 5
